Citation Nr: 1810286	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-11 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 
 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from       a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a November 2016 Travel Board hearing conducted at the RO before the undersigned Veterans Law Judge.  A transcript is of record.

The Board remanded the claim in June 2017 for development.  It now returns for further review. 


FINDINGS OF FACT

The Veteran's service-connected major depressive disorder and left varicocele do not prevent him from obtaining and maintaining substantially gainful employment. 


CONCLUSION OF LAW

The criteria for establishing entitlement to a TDIU have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether a veteran is indeed unemployable, consideration may           be given to the veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Further, the sole fact that a claimant    is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there      is no requirement that all the evidence submitted by the appellant or obtained on   his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is service connected for major depressive disorder, rated 70 percent disabling. He filed his claim for TDIU in August 2009.

The Veteran's only other service-connected disability is a left varicocele, which was never rated compensably disabling.  Thus, the Veteran's major depressive disorder is his sole compensably rated disorder.  38 C.F.R. § 4.16(a).  His major depressive disorder is also the only asserted basis for his TDIU claim.




At his November 2016 hearing before the undersigned, the Veteran testified that     he ceased his last full-time employment in 2005 because he could no longer handle the stress of that work.  He added that while he thereafter worked part-time, this was only until 2007, and he had not worked since 2007.  He also denied having performed any volunteer work since 2007.  He testified that while he earned an MBA with use of the VA vocational rehabilitation program, he had not really looked for a job afterward.  He contended that he could not even prepare a      résumé, because he could not concentrate and would become flustered.  

The Veteran's VA vocational rehabilitation records include the Veteran's completed résumé reflecting his past work experience as well as his educational attainments.   His vocational rehabilitation records also plainly reflect that he completed three months of a Non-Paid Work Experience or a volunteer position, with the VA healthcare Administration, beginning in July 2014. His vocational rehabilitation    files also include multiple pages of work positions which the Veteran had completed as part of job search work, also part of the vocational rehabilitation program. Thus, the Veteran's completion of a résumé, volunteer work experience at a VA facility,  and performance of job search work contradict his November 2016 testimony, and   his assertions with regard to his capacity to seek work are not persuasive.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (factors impairing credibility).

At the Veteran's November 2016 hearing before the undersigned, the Veteran's representative argued that the Veteran should have been granted TDIU based on findings upon a January 2009 examination.  However, this referenced examination, conducted December 31, 2008 and discussed below, does not indicate unemployability.  

Additionally, in November 2016 the Veteran submitted an October 2016 unsigned, typed letter by a VA psychiatrist, F.P.  The contents of the letter, in total, are as follows: "This will confirm that you are not able to maintain gainful employment     due to your disability of major depressive disorder." This letter is merely conclusory, without any indicated factual predicate in the evidentiary record and without any 
rationale, and hence is of minimal, if any, probative weight. Miller v. West, 11 Vet. App. 345, 348 (1998).  Moreover, in a claim for a TDIU, the ultimate question of whether a veteran is capable of substantially gainful employment is not a medical one; that determination instead is for the adjudicator. See Geib v. Shinseki, 733 F.3d 1350,   1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for     the ultimate TDIU determination on the [adjudicator], not a medical examiner").

As reflected in the Veteran's VA vocational rehabilitation records, VA vocational counselors and psychiatric professionals have substantially evaluated the Veteran for work readiness, rehabilitation needs, and work capacity.  These records on balance do not reflect preclusion from obtaining or maintaining work solely due      to the Veteran's service-connected major depressive disorder.  

A February 2010 VA vocational rehabilitation counseling record informs that the Veteran completed high school in 1963, work as a deck hand in the Navy from 1965 to 1966, worked post-service for many insurance agencies as a claims analyst for worker compensation claims, obtained an Associate's Degree from CUNY in 1991, and completed a Bachelor's degree in philosophy in 2008. This counseling record informs that he also has a real estate license.  He attended a law school for one semester but failed out in the fall of 2009.  The counselor noted the Veteran's self-report that he could no longer work in his former employment as a claims analyst because he could not handle the pressure, and he could not work in real estate because he has difficulty interacting with people.  

The Veteran worked most of his professional career as an insurance claims adjuster, as a workers' compensation examiner, and finally as a workers' compensation claims supervisor for eight years ending in April 2005.  His résumé within his vocational rehabilitation file informs that he worked for approximately 23 1/2 years in these capacities between May 1981 and April 2005.  

Beginning in 2010 he entered into a VA vocational rehabilitation program. Through this program he completed a Master's in Business Administration (MBA) degree    in May 2013.  He then sought VA help with job placement beginning in July 2013, but developed medical difficulties which were not service connected, and ultimately required a pacemaker implantation.  As noted in a vocational assistance case closure statement dated in March 2016, the Veteran frequently missed appointments for   the provided employment service and exhausted his 18 months of employment services as part of the vocational rehabilitation program. The Veteran's failure to fully participate in the job placement program was reportedly in part due to medical difficulties. He participated in a Non-Paid Work Experience with the VA healthcare Administration beginning in July 2014, but was let go after three months because he was not keeping up with work production standards for the position. The Veteran was nonetheless found to have received maximum assistance from the program.  

The March 2016 closure statement by a rehabilitation counselor concluded that through the rehabilitation program "[t]he Veteran earned his MBA and is qualified for employment in administrative services." The counselor added that the Veteran "is employable with the education and services provided by VR&E, and his circumstances have improved in that he has increased his ability to advocate       for himself with his medical professionals, increased communication and writing skills, knowledge of exploring the labor market for available jobs and industry trends, and improved self-management."

Counselors and evaluators within the VA vocational rehabilitation program found that the Veteran had difficulties with obtaining employment due to inadequate efforts at participation in job search aspects of the program, his medical issues,    and his age.  Conclusions within the vocational rehabilitation records differ in counselors' opinions as to whether or not the Veteran is employable, but neither unemployability nor merely employment impairment was found to be solely due     to his service-connected psychiatric disability.  

A VA counselor in February 2010 concluded that the Veteran's service-connected disabilities were "the primary reason" for the Veteran's "vocational impairment," "impair[ing] the Veteran's ability to prepare for, obtain, or retain employment consistent with abilities, aptitudes, and interest."  However, the question at issue   on appeal is more limited, not extending to aptitudes and interests for a desired job.  Rather, the Board must here consider the Veteran's employability for any available substantially gainful employment.  The counselor did not conclude that the Veteran was unemployable due to his service-connected disabilities.  

Looking to psychiatric treatment and evaluations, at a December 2008 VA psychiatric examination the examiner noted that the Veteran had no psychiatric treatment outside VA, and that he was recently treated for a dysthymic disorder, also characterized as a schizoid personality disorder with alcohol abuse. The Veteran reported a history of difficulties with depressive symptoms, with associated difficulty concentrating. He also reported situational difficulties associated with being unemployed, having mood swings, not taking care of himself, being more withdrawn from others, and being overly critical of others.  

At the December 2008 examination the Veteran presented with some guardedness and a blunt affect, variable mood, and some attention issues.  The Veteran also reported having ruminations, low self-esteem, and guilt over small things.  He added that he had sleep difficulties and some obsessional tendencies such as hand washing.  However, more significant impairments were not found.  The Veteran denied both panic attacks and suicidal or homicidal thoughts.  He also denied violent episodes and reported being able to control his impulses very well.  

The Veteran then denied being retired but reported unemployment due to being unable to find work in his field as an insurance/claims adjuster.  However, the   Veteran also expressed doubts that he would be able to handle that work again 
due to his psychiatric disorder, explaining that he found the work very stressful.     The examiner assessed major depressive disorder and anxiety disorder, and also  noted the presence of schizoid personality traits.  The examiner concluded that the Veteran's depression was affecting his sleep and thus may be affecting his ability      to look for or find "proper employment."  Further, the examiner noted that his depressive disorder also resulted in negative thinking impacting his willingness to engage in effective social or occupational functioning. The examiner nonetheless found that the Veteran did not have total occupational or social impairment due to    his psychiatric disorder.  

A May 2010 VA general examination included a psychiatric component, and              the Veteran endorsed a history of difficulties with interpersonal relationships, depression, panic attacks, loss of control/violent potential, anxiety, confusion,            and sleep impairment. However, at the examination the Veteran exhibited normal affect, normal mood, normal judgment, no obsessive behaviors, appropriate behavior, no hallucinations or delusions, and normal comprehension of instructions.    

A November 2010 psychiatric evaluation for treatment purposes found that the Veteran suffered from some anxiety but was otherwise functioning well, without more significant psychological impairments.  

Upon a January 2013 VA examination to address the Veteran's service-connected psychiatric disability, the examiner noted that the Veteran suffered from a depressive disorder manifested by depressed mood, anhedonia, social isolation, decreased appetite, insomnia, and lethargy/fatigue. The examiner also noted that the Veteran   had a personality disorder.  The examiner concluded that due to his psychiatric disability, the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, though generally functioning satisfactorily, with normal         routine behavior, self-care, and conversation.  

A May 2017 psychiatric screening noted the Veteran's diagnosed major depressive disorder, but recorded the following ameliorating factors: life satisfaction, reality testing ability, positive coping skills, positive problem-solving skills, positive social support, positive therapeutic relationship, future-oriented plans, and ability and willingness to participate in treatment.  The Veteran was also noted to be a low suicide risk.

In a June 2017 primary care screening, the Veteran reported having intermittent thoughts of suicide in the past 30 days.  However, he denied having engaged in any action or gesture of self-directed violence in the past 12 months.  The Veteran was then assessed as not being a danger to himself or others.  Other treatment records during the claim period also consistently reflect that suicidality is either not present or is present to only to a limited degree of ideation without plan, without indication that it impaired the Veteran's functioning, including work functioning.  

June 2017 treatment records note ongoing depression and reflect advice to Veteran to stop consuming alcohol.  However, these records do not reflect work incapacity associated with depression.  

Having carefully reviewed the record including treatments and examinations for psychiatric disability as well as lay statements and vocation rehabilitation reports, the Board concludes that the weight of the evidence is against the Veteran having been unable to obtaining and retaining substantially gainful employment due solely to his service-connected disabilities at any time during the claim period.  Rather, impairment in work capacity due to his anxiety and depression appears to have been limited, with other aspects including physical ailments and inadequate participation in efforts at securing employment playing a much greater role in his not having secured substantially gainful employment during the claim period.  The Veteran also has ample education and work experience to allow him to obtain or retain employment, and vocational counselors concluded that he should be capable of obtaining and retaining employment. The weight of the probative evidence is thus against his service-connected psychiatric disability precluding him from obtaining or retaining substantially gainful employment.  

In reaching the above conclusions, the Board has considered the applicability of    the benefit of the doubt doctrine.  However, as the preponderance of the evidence      is against the Veteran's claim, that doctrine is not applicable in the instant appeal.    See 38 U.S.C. § 5107 (b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
 




ORDER

Entitlement to TDIU is denied. 




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


